UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6443



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE ALLEN RITTER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-97-367, CA-99-133)


Submitted:   June 22, 1999                 Decided:   August 26, 1999


Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Allen Ritter, Appellant Pro Se. Jane Barrett Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Allen Ritter seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1999).   Because the district court did not provide any rea-

soning for its decision, we have reviewed the record in its

entirety.   Ritter claimed in his motion that the trial court erro-

neously calculated his sentence based on the entire weight of        a

cocaine mixture containing cocaine base.         He also presented a

related ineffective assistance of counsel claim.       However, in his

appellate brief, Ritter abandons these claims.        See 4th Cir. R.

34(b).   He now claims that: (1) he was coerced into pleading guilty

by his counsel; and (2) there was insufficient evidence to support

his plea to a conspiracy charge.       Because neither of these claims

was presented to the district court for consideration, they are not

properly before this court for review.      See Muth v. United States,

1 F.3d 246, 250 (4th Cir. 1993) (holding that issues raised for the

first time on appeal will generally not be considered absent excep-

tional circumstances).   Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                             DISMISSED




                                   2